Citation Nr: 0713125	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scar from a 
shrapnel wound to the hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

With respect to the issue of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected PTSD, the Board noted that the veteran has 
identified treatment records from a VA medical facility in 
Mobile, Alabama.  In addition, the veteran reported on his VA 
Form 9, received by the RO in October 2004, that his doctor 
at the VA outpatient clinic in Mobile, Alabama advised that 
it was very likely that his hypertension was a direct result 
of his PTSD.  Thus, in order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this regard, an 
effort should be made to secure VA medical records pertaining 
to the veteran's hypertension.  The VCAA requires that 
attempts be made to obtain VA records unless it is futile.  
Without a negative response from the VA Medical Center, it is 
not clear that further requests would be futile.  In 
addition, a medical opinion in conjunction with the review of 
the entire record and examination of the veteran is warranted 
to indicate whether or not the veteran's hypertension is 
related to his PTSD.  38 C.F.R. § 3.159(c)(4). 
    
With respect to the issue of entitlement to service 
connection for scar from a shrapnel wound to the hand, the 
Board notes that the veteran disagreed with the RO's January 
2004 denial of service connection for scar, status post 
shrapnel wound to the left dorsum of the hand; and in fact, 
clarified in May 2004 that it was his right hand that has the 
scar and shrapnel wounds.  The veteran's service medical 
records indicate that a small shrapnel wound to the right 
hand was treated with two sutures in September 1968.  The 
July 2003 VA examiner noted only examination of the veteran's 
left hand.  Thus, a medical opinion in conjunction with the 
review of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran has 
residuals of a shrapnel wound to his right hand.  38 C.F.R. 
§ 3.159(c)(4). 
    
Accordingly, the case is REMANDED for the following action:

1.     All VA treatment records 
pertaining to the veteran's hypertension 
should be obtained from the outpatient 
clinic in Mobile, Alabama.  If any of the 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.
  
2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present hypertension.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran's current hypertension is caused 
by or been chronically worsened by his 
service-connected PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any scars of the right 
hand.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If any scars are 
present, the examiner should provide an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any current right hand 
scar disability is related to a small 
shrapnel wound incurred during the 
veteran's active duty service.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



